Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material level sensor, the material flow rate sensor, the belt slippage sensor, the encoders on the drive and driven rollers, the conveyor angle sensor, the optical sensor to sense material rollback, and the flow rate sensor of claims 1, 3-7, 14, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 states that the code provides recommendations for the target ratio “based on grain type or angle”.  However the claim fails to describe or define the angle used for providing the claimed recommendations. It appears from the specification that it is the angle of the main conveyor that us used to determine the target ration, but he claim language does not make that clear and as such the scope of the claim is impossible to ascertain.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Beaujot et al. (US 2016/0376107) as in the office action of November 18, 2020.
 	Beaujot shows, in Figure 9, a material-conveying system with a main conveyor 303B that conveys material and a swing conveyor 303A that conveys the material to the main conveyor.  A processor 321 controls a speed of the swing conveyor to match the maximum flow rate of the main conveyor based on a feedback signal indicative of a from a drive force sensor, a material level sensor 29, or a conveyor speed sensor 33/133 (see paragraphs 0057-0059 which describe varying the speed of the transfer belt 309A of the swing conveyor and which refer to the varying speed/maximum flow rate of the main conveyor” as discussed above”).  
As discussed in paragraph 0033, the processor may be in the form of a phone or pad communicating wirelessly with the sensors.  Such a phone or pad would having a memory for storing instructions in computer-readable code and a processor coupled to the memory for executing the code to cause the mobile device to display a graphical user interface.  The user interface may be used to specifying an automatic mode to automatically control the conveyor speeds based on feedback signals as described above or manually specify target speeds of the conveyors.  Thus Beaujot shows all the structure required by claims 1 and 8 and operates with all the steps required by claims 14 and 21.
In response to the above rejection, the applicant’s representative asserts that Beaujot does not control the speed of any conveyor based on the sensor 29.  The Examiner respectfully disagrees.  Even if the sensor 29 is not used in combination with other feeding conveyors such as 309A shown in Figure 9, the container 11 acts as a gravity conveyor the speed of which is 
The applicant’s representative also states that the processor 312 does not control the speed of the main conveyor, but only controls the speed of the swing conveyor.  While the examiner generally agrees with this characterization, it should be noted that the language of the claims requires only that the processor is configured to control “one or both of a speed of the swing conveyor and a speed of the main conveyor”.  As the processor 312 controls the speed of the swing conveyor, it meets the claimed requirement of being configured to control one of the above claimed speeds, the speed of the swing conveyor.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaujot et al.
 	In regard to claim 9 , it should be noted that the conveyors of Beaujot may be driven by a hydraulic motor controlled by a drive signal from the processor (see paragraphs 0062-0063) that increases or decreases hydraulic pressure at an input port of the motor.  While the means of controlling the pressure at the input port are not discussed in detail, the use some kind of valve for controlling the pressure must be an inherent part of the motor. The use of a solenoid valve is deemed to have been an obvious design choice absent some disclosure in the In re Kuhle, 188 USPQ 7 (CCPA 1975).
Allowable Subject Matter
Claims 3-7, 16, 18-19, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651